           Case 2:20-ap-01022-VZ Doc 73 Filed 04/18/21                                             Entered 04/18/21 21:28:59                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 3
                                                               United States Bankruptcy Court
                                                                Central District of California
Liu,
        Plaintiff                                                                                                       Adv. Proc. No. 20-01022-VZ
Jia,
        Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Apr 16, 2021                                                Form ID: pdf031                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                 Recipient Name and Address
pla                    + Hong Liu, Law Offices of Benjamin Taylor, 1880 Century Park East, Suite 714, Los Angeles Los Angeles, CA 90067-1618
dft                    + Yueting Jia, 91 Marguerite Drive, Rancho Palos Verdes, CA 90275-4476

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 16, 2021 at the address(es) listed below:
Name                               Email Address
Benjamin Taylor
                                   on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com

Lei Lei Wang Ekvall
                                   on behalf of Defendant Yueting Jia lekvall@swelawfirm.com
                                   lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Robert S Marticello
                                   on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com
                                   gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
                                   ustpregion16.la.ecf@usdoj.gov


TOTAL: 4
                                               Case 2:20-ap-01022-VZ Doc 73 Filed 04/18/21                                               Entered 04/18/21 21:28:59              Desc
                                                                   Imaged Certificate of Notice                                          Page 2 of 3


                                                                     SMILEY WANG-EKVALL, LLP
                                                                   1 Lei Lei Wang Ekvall, State Bar No. 163047
                                                                     lekvall@swelawfirm.com
                                                                   2 Robert S. Marticello, State Bar No. 244256                                       FILED & ENTERED
                                                                     rmarticello@swelawfirm.com
                                                                   3 Michael L. Simon, State Bar No. 300822
                                                                     msimon@swelawfirm.com                                                                  APR 16 2021
                                                                   4 3200 Park Center Drive, Suite 250
                                                                     Costa Mesa, California 92626                                                      CLERK U.S. BANKRUPTCY COURT
                                                                   5 Telephone:     714 445-1000                                                       Central District of California
                                                                                                                                                       BY egarcia DEPUTY CLERK
                                                                     Facsimile:     714 445-1002
                                                                   6
                                                                     Attorneys for Defendant Yueting Jia
                                                                   7                                                                          CHANGES MADE BY COURT
                                                                   8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                       CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
                                                                  10
                                                                       In re                                                          Case No. 2:19-bk-24804-VZ
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-ϭϬϬϬͻ&Ăǆϳϭϰϰϰϱ-1002




                                                                       YUETING JIA,                                                   Chapter 11
                             3200 Park Center Drive, Suite 250




                                                                  12
                               Costa Mesa, California 92626




                                                                                                                Debtor.               Adv No. 2:20-ap-01022-VZ
                                                                  13
                                                                                                                                      ORDER APPROVING STIPULATION TO
                                                                  14 HONG LIU, an individual,                                         MODIFY SCHEDULING ORDER AND
                                                                                                                                      EXTEND CERTAIN DEADLINES
                                                                  15                                           Plaintiff,
                                                                                                                                      Current Pre-Trial Conference
                                                                  16              v.                                                  Date:    August 5, 2021
                                                                                                                                      Time:    11:00 a.m.
                                                                  17 YUETING JIA, an individual; and DOES 1
                                                                     through 20, inclusive,                                           Continued Pre-Trial Conference
                                                                  18                                                                  Date:      October 7, 2021
                                                                                              Defendant.                              Time:      11:00 a.m.
                                                                  19                                                                  Place:     Courtroom 1368
                                                                                                                                        United States Bankruptcy Court
                                                                  20                                                                    Edward R. Roybal Federal Building
                                                                                                                                        255 E. Temple St., Los Angeles, CA 90012
                                                                  21

                                                                  22              The Court, having read and considered the Stipulation to Modify Scheduling Order and
                                                                  23 Extend Certain Deadlines filed as Docket No. 68 (the "Stipulation") between defendant Yueting

                                                                  24 Jia and plaintiff Hong Liu, and having found good cause:                     IT IS ORDERED:
                                                                  25              1.       The Stipulation is approved;
                                                                  26              2.       The Discovery Cutoff1 is extended to June 30, 2021;
                                                                  27

                                                                  28   1
                                                                           Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


                                                                                                                                     1
                                               Case 2:20-ap-01022-VZ Doc 73 Filed 04/18/21                                   Entered 04/18/21 21:28:59     Desc
                                                                   Imaged Certificate of Notice                              Page 3 of 3



                                                                  1            3.      The Motion Cutoff is extended to August 15, 2021;

                                                                  2            4.      The Joinder and Pleading Amendment Cutoff is extended to August 31, 2021;

                                                                  3            5.      The Joint Pre-Trial Stipulation Deadline is extended to September 23, 2021; and

                                                                  4            6.      The continued Pre-trial Conference date is October 7, 2021 at 11:00 a.m.

                                                                  5

                                                                  6                                                    ###

                                                                  7
                                                                  8
                                                                  9

                                                                  10
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-ϭϬϬϬͻ&Ăǆϳϭϰϰϰϱ-1002
                             3200 Park Center Drive, Suite 250




                                                                  12
                               Costa Mesa, California 92626




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23
                                                                       Date: April 16, 2021
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         2
